 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 DAVID A. PEREDA (CABN 237982)
   Assistant United States Attorney
 4        1301 Clay Street, Suite 340S
          Oakland, CA 94612
 5        Telephone: (510) 637-3701
          FAX: (510) 637-3724
 6        David.Pereda@usdoj.gov

 7 Attorneys for Defendant
   United States of America
 8
                                      UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11

12
     DENISE NADER,                                     ) Case No.: C17-06568 KAW
13                                                     )
             Plaintiff,                                ) STIPULATION RE REMAND; [PROPOSED]
14                                                     ) ORDER AS MODIFIED
        v.                                             )
15                                                     )
     ERIC D. HARGAN,                                   )
16                                                     )
             Defendant.                                )
17                                                     )
                                                       )
18                                                     )
                                                       )
19

20

21           The parties, through their counsel, hereby stipulate as follows:
22           On November 13, 2017, Plaintiff filed this action challenging an Administrative Law Judge’s
23 (“ALJ”) decision in ALJ No. 1-854995573, Docket No. M-12-1555. ECF No. 1; ECF 1-1, at 26. The

24 ALJ found that Medicare is entitled to a repayment of $187,802.15 from an award that Plaintiff’s husband

25 received. Id. Plaintiff contends that the decision is incorrect because the Alameda County Superior Court

26 upheld an arbitration award that assigned a lower reimbursement amount to Medicare, and Medicare was

27 represented by counsel during those proceedings. Id.

28 STIPULATION; [PROPOSED] ORDER
     C17-06568 KAW
                                                          1
 1          On July 30, 2018, the government filed the Administrative Record for this action. ECF No. 36.

 2 Unfortunately, it does not contain a transcript of the administrative hearing before the ALJ. Despite

 3 diligent efforts, the agency cannot obtain a functioning copy of the audio from that hearing.

 4          Plaintiff contends that the transcript of the administrative hearing is vital to her challenge that the

 5 underlying ALJ decision in this matter is not supported by substantial evidence. Because the Court’s

 6 review is generally limited to the administrative record, 5 U.S.C. § 706, Plaintiff contends that she will be

 7 severely prejudiced if she is unable to cite to that hearing.

 8          The Social Security Act provides the sole avenue for administrative and judicial review of

 9 Medicare claims. Heckler v. Ringer, 466 U.S. 602, 614 (1984). Section 1395ff(b)(1)(A) of the Social

10 Security Act reads:

11                   [A]ny individual dissatisfied with any initial determination shall be
                     entitled to reconsideration of the determination, and. . . a hearing
12                   thereon by the Secretary [and] to judicial review of the Secretary's
                     final decision after such hearing as is provided in section 405(g) of
13                   this title.

14 42 U.S.C. § 1395ff(b)(1)(A).

15          The Court may “for good cause shown before the [Secretary] files the [Secretary’s] answer,

16 remand the case to the [Secretary] for further action by the [Secretary], and it may at any time order

17 additional evidence to be taken before the [Secretary]. . . .” 42 U.S.C. § 405(g). That statute “permits the

18 district court to remand without making any substantive rulings as to the correctness of the [Secretary’s]

19 decision.” Raitport v. Callahan, 183 F.3d 101, 104 (2d Cir. 1999); See Prime Healthcare Services—San

20 Dimas LLC v. Price, C 18-8099-JAK, Dkt No. 47.

21          Further, in the course of preparing an opening brief for the hearing of this matter before the District

22 Court, Plaintiff has determined that facts which have developed since 2012 in connection with the funds

23 which Medicare claims must be paid to it are not part of the administrative record. Plaintiff believes that

24 these facts should be brought to the attention of the Medicare Appeals Council in a re-adjudication before

25 an administrative law judge of the issues in this matter. In the event that a decision is again rendered

26 against Plaintiff, the administrative record will then be complete and up to date and will permit a full and

27 fair hearing before this Court.

28 STIPULATION; [PROPOSED] ORDER
     C17-06568 KAW
                                                           2
 1          The parties thus agree, pursuant to 42 U.S.C. § 405(g) and 42 C.F.R. § 405.1138, that (1) this

 2 matter be remanded to the Secretary with direction to remand the matter to be re-adjudicated before the

 3 Administrative Law Judge, and (2) each party shall bear her own fees and costs with respect to the remand

 4 of this action.

 5          IT IS SO STIPULATED.

 6

 7 DATED: October 29, 2018                          Respectfully submitted,

 8                                                             ALEX G. TSE
                                                               United States Attorney
 9
                                                                /s/ David Pereda
10                                                             DAVID PEREDA
                                                               Assistant United States Attorney
11

12

13                                                             LAW OFFICE OF WILLIAM CAMPISIS JR.
14                                                              /s/* William Campisi Jr.
                                                               WILLIAM CAMPISI JR.
15

16
            PURSUANT TO STIPULATION, IT IS SO ORDERED. This matter is remanded to the Secretary
17
     of the U.S. Department of Health and Human Services with direction to remand the matter to be re-
18
     adjudicated before the Administrative Law Judge. Each party shall bear her own fees and costs with
19
     respect to the remand of this action; and it is further
20

21          ORDERED, that this matter is stayed and parties are to file a status report by May 3, 2019.
22

23

24 Dated: 11/2/18

25
                                                               KANDIS A. WESTMORE
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28 STIPULATION; [PROPOSED] ORDER
     C17-06568 KAW
                                                               3
 1

 2

 3                                               *CERTIFICATION

 4         Pursuant to Civil L.R. 5-1(i)(3), I, David Pereda, hereby attest that Mr. Campisi concurred in the

 5 filing of this document.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 STIPULATION; [PROPOSED] ORDER
     C17-06568 KAW
                                                       4
